Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A general court-martial convened at Fort Campbell, Kentucky, convicted the accused on August 25, 1959, of a large number of specifications alleging that he issued checks and thereafter wrongfully and dishonorably failed to maintain sufficient funds in the bank to pay for them, and of a number of specifications alleging wrongfully and dishonorably failing to pay debts, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. The court sentenced the accused to a dishonorable discharge, forfeiture of all pay and allowances, reduction to the lowest enlisted grade, and confinement at hard labor for five years. The convening authority approved most of the findings of guilty and the sentence, but the board of review mitigated the dishonorable discharge to a bad-conduct discharge and reduced the period of confinement to one year. We granted review to consider the accused’s claim that trial counsel and the law officer committed prejudicial error by misstating the legal standards of the defense of mistake.
Testifying in his own behalf, the accused said that at all times he “thought” he had maintained sufficient funds on deposit to pay for the checks drawn on his account. He further testified he never “did receive any [checks] back,” from the payees and since he deposited money in the bank “practically every other day . . . [he] knew . . . [he] had money” to cover the checks he had drawn. He kept “track” of his checks, but did not check on those written by his wife to whom he had given authority to draw on his account. Referring to this testimony in his closing arguments, trial counsel said:
“Gentlemen, in regard again to the checks. The law officer will instruct you on the law. But I want you to note very carefully that, a mistake on your bank balance, to be a defense to these charges, has to be honest and reasonable. Any accused that walks in this courtroom may be’ the most stupid man on earth but he’s got to be a reasonable man. He’s got to make an honest mistake and as far as his checking account is concerned he’s got to make a reasonable mistake.” [Emphasis supplied.]
No objection was raised to trial counsel’s statement by either individual defense counsel or appointed military defense counsel. Later, the law officer instructed the court on the applicable principles of law. Again, no objection or request for clarification was presented by the defense. However, the accused now contends that the underscored part of trial counsel’s argument is an erroneous statement of the law; he also contends the error was “repeated and reinforced” by the law officer in his instructions to the. court-martial. See United States v Adams, 5 USCMA 563, 570, 18 CMR 187. The particular instructions bearing on the issue are as follows:
“The defense has introduced evidence to show that at the time of each alleged offense of making and uttering a check and thereafter wrongfully and dishonorably failing to maintain sufficient funds in the bank for payment thereof, the accused was under the mistaken belief that his bank balance was sufficient' to pay each respective check. With respect to this evidence, the court is advised that if the accused was laboring under such mistake and if his mistake was honest and reasonable, he cannot be convicted of these offenses, for it is essential to a conviction for this offense that the pros*144ecution prove beyond a reasonable doubt that the accused had actual or constructive knowledge of a balance of his bank account and that he dishonorably failed to maintain a sufficient balance in the bank for payment of the checks upon their presentment for payment.
“The burden is on the prosecution to establish the accused’s guilt by legal and competent evidence beyond a reasonable doubt, consequently, unless you are satisfied beyond a reasonable doubt that the accused was not honestly and reasonably under the mistaken belief that his bank balance was sufficient to pay the checks upon presentment, and likewise satisfied beyond a reasonable doubt that his mistaken belief was the result of gross indifference on his part, you must acquit the accused.
“The term ‘utter’ as used in these specifications means to hand over, transfer, or deliver a check by any means with the representation by words or by actions that the check will be paid when presented for payment in due course.
“The term ‘dishonorably’ as used in these specifications imports that the failure of the accused to maintain sufficient funds in the Planter’s Bank and Trust Company for payment of each respective check upon its presentment for payment was characterized by fraud, deceit, willful evasion, bad faith, gross indifference or false promise. A mere negligent failure to maintain sufficient funds in a bank for payment of checks drawn thereon is not an offense punishable under the Uniform Code of Military Justice.” [Emphasis supplied.]
Appellate defense counsel maintain that on the basis of the trial counsel’s argument and the law officer’s instructions the court-martial was allowed to return a verdict of guilty, if it found the accused’s belief that there were adequate funds in the bank to pay the checks on presentment to be the result of simple negligence. A showing of simple negligence, counsel point out, is not legally sufficient to establish “dishonor” in a bad check charge. United States v Kirksey, 6 USCMA 556, 20 CMR 272; United States v Downard, 6 USCMA 538, 20 CMR 254. Thus, they contend the court-martial was allowed to convict the accused upon an erroneous standard of proof. United States v Connell, 7 USCMA 228, 22 CMR 18. The difficulty with appellant’s argument is that it disregards the meaning given by the law officer to the phrase “honest and reasonable.”
A particular act is unreasonable, if it fails to meet the norms of conduct of a reasonable person, in circumstances like those surrounding the one charged with the act. Carelessness or negligence, whether it is simple or gross, is measured by this objective standard. Thus, a negligent act may be described as “unreasonable,” but the description alone does not indicate whether the negligence is simple or gross. See United States v Stratton, 11 USCMA 152, 28 CMR 376. Since dishonor in a bad check charge requires a showing of gross indifference or gross negligence, not merely simple negligence, it is misleading to suggest that the defense of a belief as to the existence of adequate funds must be both honest and reasonable. Used alone, the phrase “honest and reasonable” tends to suggest that mere carelessness on the part of the accused in not keeping informed of his bank balance is sufficient to justify a finding of guilty. See United States v Bergen, 6 USCMA 601, 608, 20 CMR 317. The phrase, however, was not used alone in the challenged instructions.
The law officer specifically instructed the court that before it could find the accused’s belief was unreasonable it had to find beyond a reasonable doubt that his “belief was the result of gross indifference on his part.” This clarification of the standard of reasonableness distinguishes the present instruction from that in United States v Connell, supra, which is relied upon by the accused. There, the law officer told the court-martial that the ac*145cused’s belief was not reasonable if “it was the result of carelessness or fault” on his part. This definition of “reasonable” is patently wrong. While there were other proper instructions on the degree of carelessness constituting “dishonor,” there was no correction of the erroneous instruction. We concluded, therefore, there was a fair risk that the court-martial was confused as to the proper standard upon which to predicate a finding of guilty. See also United States v Alberico, 7 USCMA 757, 23 CMR 221. No similar risk is present in this ease. Considered as a whole, the instruction is not misleading. The law officer specifically narrowed the scope of the phrase to accord with the requirements of proof of the offense charged. We had a somewhat similar situation before us in the Bergen case, supra. What we said there may be appropriately repeated here.
“. . . These instructions invite comparison with those in United States v Lampkins, 4 USCMA 31, 15 CMR 31, and in United States v Greenwood, supra. The Greenwood decision does not set out the erroneous instructions at length, but in an important particular it is almost identical with that which appears in our opinion in the Lampkins case. In each of those cases, the law officer stressed the existence of negligence as a permissible basis for conviction. He specifically advised the court in both that if the accused’s ignorance or mistake was ‘the result of carelessness or fault’ on the part of the accused, it was not a defense. No such accent appears here.
“Both before and after the reference to reasonableness, the law officer emphasized the fact that the court must find actual knowledge on the part of the accused of the presence of the stimulant in Fineberg’s drink. At no other point in the instructions is there even a suggestion that the court could return a finding of guilt upon constructive knowledge based upon the accused’s negligence. In our opinion, therefore, the law officer’s erroneous reference to the reasonableness of the accused’s ignorance did not mislead the court. Reasonably considered, it was ‘technically incorrect,’ but not prejudicial.”
The decision of the board of review is affirmed.